I think that the court erred in setting aside the verdict and entering judgment for the defendant non obstante veredicto. The issue as to whether the plaintiff was guilty of gross negligence or wilful and wanton misconduct was one of fact to be left to the jury.
The defendant and one Albert Sargent were the sole occupants of the front seat of the automobile. Plaintiff and others were in the back seat. Plaintiff testified:
"They (the defendant and Mr. Sargent) were laughing and joking and having a party by themselves in there and this man had his left arm around her and helping her all the way in from Bloomfield. He had his hand on the wheel and was helping herdrive after we left Bloomfield. After we were on M-81 he still was doing that, and also as that car approached. I told her to make him take his hand off the wheel as the car was approaching. They were joking back and forth and when he saw this car he said — will I say it the way he did? *Page 283
"Q. Yes, just tell what he said.
"The Court: Yes.
"A. He said, `Let's clip those sons-of-bitches and put them in the ditch.'
"Q. What did she say?
"A. She just laughed and said, `I don't want to.' I said, `Make that man keep his hand off the wheel.' He said, `These God damn road hogs.' He swerved the wheel and we collided. This man coming along had bright lights on but he was on his own shoulder of the roadway over as far as he could get."
This testimony was corroborated by the testimony of another occupant of the back seat. Sargent and the defendant both testified in the defendant's behalf. The defendant testified that they all had stopped at a tavern and had several "rounds" of beer. Both the defendant and Sargent denied that he had his arm around her or his hand on the steering wheel. The defendant didnot testify that Sargent's act was so sudden that she had no time to prevent it. The credibility of testimony was for the jury.
If plaintiff's testimony was believed to be true, the defendant, by permitting Sargent to participate in steering the vehicle, must be held to accountability for his acts. According to plaintiff's testimony, the defendant allowed Sargent to participate in driving the vehicle. Her proofs showed that his hand had been on the steering wheel for some distance, that they saw the other car approaching a considerable distance away with its lights on bright, and when he saw this car he said "Let's clip those sons-of-bitches and put them in the ditch." Under other testimony, an issue of fact was raised whether this remark was made within 20 or 25 feet of the collision, or down the road about a quarter of a mile from the place where the collision occurred. *Page 284 
In any event, under plaintiff's proofs, when Sargent plainly indicated that he intended to "clip" the approaching vehicle, the defendant, instead of attempting to prevent his doing so or attempting to regain sole control of the vehicle, "just laughed and said, `I don't want to.'" The jury were the sole judges of the facts and we should not draw the inference that Sargent's wilful and wanton misconduct was so sudden that the defendant herself had no time to prevent it.
The jury returned a verdict for the plaintiff and assessed her damages at $1,000. The court was in error in granting defendant's motion for judgment notwithstanding the verdict. The judgment entered on the motion should be set aside and the case remanded for entry of judgment for plaintiff on the verdict, with costs.
STARR, C.J., and BUSHNELL, J., concurred with BOYLES, J. The late Justice WIEST took no part in the decision of this case. *Page 285